— Appeal from an order of the County Court of Schoharie County, entered April 24, 1978, which denied plaintiff’s motion for summary judgment. On March 23, 1976 defendant accompanied her mother to the emergency room of plaintiff hospital and at that time she signed a document *762guaranteeing payment for the cost of her mother’s hospitalization. Plaintiff seeks to recover from defendant $144.82 as the unpaid balance of those costs, and it moved for summary judgment based upon the guarantee of payment executed by her. In her opposing affidavit, she contends that, although she remembers signing a document at the emergency room, she was upset, confused and concerned over her mother’s condition and that she, therefore, did not realize that she had signed a guarantee of payment. She further alleges that no one advised her of what she was signing and claims that she believed that she was signing a log to admit her mother into the hospital. We find no triable issues of fact and, therefore, the order must be reversed. Order reversed, on the law, without costs, and motion granted. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.